Revised August 20, 2001

                   IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT


                                        No. 99-40593



UNITED STATES OF AMERICA,
                                                         Plaintiff-Appellee,

                                           versus

RAMON AMADO VILLAFRANCA,
                                                         Defendant-Appellant.


            Appeal from the United States District Court
                 For the Southern District of Texas


                                    July 25, 2001

Before HIGGINBOTHAM and BENAVIDES, Circuit Judges, and LITTLE,*
District Judge.

PATRICK E. HIGGINBOTHAM, Circuit Judge:

      Ramon Amado Villafranca, a state-court prosecutor from Laredo,

Texas, appeals his conviction and sentence under the Hobbs Act for

fixing drug cases.           He argues that his conduct bore no nexus to

interstate commerce sufficient to create federal jurisdiction or

establish   a    Hobbs      Act    violation;        that     the    testimony      of     the

government’s paid informant should not have been admitted; and that

his   sentence     was      improperly       calculated       under     the      Sentencing

Guidelines.      Although the district court erred in failing to give



      *
        District    Judge    of   the    Western   District   of    Louisiana,   sitting    by
designation.
a specific instruction cautioning the jury about the testimony of

the paid informant, the error was harmless. We affirm the judgment

of the district court.



                                 I

     As an Assistant State District Attorney in Laredo, Webb

County, Texas, defendant Ramon Villafranca was in charge of the

Drug Impact prosecutions in the local district court. In 1996, the

FBI, as part of an investigation of public corruption in Webb

County, hired Jimmy Salas as a cooperating witness.    He was hired

to work as a bounty hunter for bail bonding companies, a position

often used as an intermediary between defendants seeking to get

their cases fixed and public officials.     Salas was paid $1,500 a

month and given a small apartment.     The apartment was constantly

monitored, and Salas was also given recording equipment, which he

used during the investigation.   His contract also stipulated that

the FBI would “consider paying SALAS a lump sum payment in an

amount to be determined solely by the FBI for his cooperation and

the information derived from such.    The amount of any lump sum, if

any, will be determined by considering factors such as the value of

the information provided by SALAS.”

     Salas worked in this undercover role from 1996 to 1998.

During the course of the investigation, Salas was approached by

numerous defendants facing drug charges who wanted to get their

cases fixed.   When Salas first approached Villafranca regarding

                                 2
such a request, Villafranca said he could take care of it and

inquired about how much money the defendant had. After that, Salas

worked with Villafranca and a local defense attorney, Ruben Garcia

in numerous cases.       Villafranca and Garcia would agree that Garcia

would take an inflated defense fee from the defendant and split it

between himself and Villafranca in return for getting a defendant

pretrial      diversion,    probation,        or   dismissal   of   the   charges.1

Villafranca would usually take two or three thousand dollars per

case.

      Villafranca, along with others, was indicted for one count of

conspiracy to obstruct, delay, and affect commerce by means of

extortion in violation of the Hobbs Act and three counts of

obstructing, delaying, and affecting commerce by means of extortion

in violation of the Hobbs Act.2                After a trial at which Salas

testified and Garcia testified pursuant to a plea agreement, the

jury convicted Villafranca on the conspiracy count and acquitted

him on the other counts.          The district court sentenced him to 63

months and fined him $10,000.            Villafranca appeals.



                                         II




      1
        In one case, a defendant caught transporting 121 pounds of marijuana
received deferred adjudication and a $1000 fine. In another case, Villafranca
got an indictment dismissed (without prejudice) in a case where the defendant was
charged with possession of about 700 pounds of marijuana.
      2
          See 18 U.S.C. § 1951 (2001).

                                          3
      Villafranca      argues    that   there   is   insufficient    nexus     to

interstate      commerce    to   establish   federal    jurisdiction      or   to

establish a violation of the Hobbs Act.3                 As the Hobbs Act’s

required effect on interstate commerce is identical with the

requirements of federal jurisdiction under the Commerce Clause,

these two challenges requires only a single analysis.4                Since we

are reviewing a jury verdict, we view the evidence “in the light

most favorable to the verdict, inquiring only whether a rational

juror could have found each element of the crime proven beyond a

reasonable doubt.”5

      While the effect of the defendant’s activity on interstate

commerce need only be slight,6 the effect on interstate commerce

must not be attenuated.7         This circuit has stated, “Criminal acts

directed toward individuals may violate section 1951(a) only if:

(1) the acts deplete the assets of an individual who is directly

and customarily engaged in interstate commerce; (2) [ ] the acts

cause or create the likelihood that the individual will deplete the

assets of an entity engaged in interstate commerce; or (3) [ ] the



      3
          See id.

      4
        See United States v. Collins, 40 F.3d 95, 100 (5th Cir. 1994) (“[T]he
Hobbs Act definition of commerce is coextensive with the constitutional
definition.”).

      5
          United States v. Jennings, 195 F.3d 795, 801 (5th Cir. 1999).

      6
       See United States v. Box, 50 F.3d 345, 352 (5th Cir. 1995); United States
v. Tomblin, 46 F.3d 1369, 1382 (5th Cir. 1995); Collins, 40 F.3d at 99.
      7
          Collins, 40 F.3d at 100-01.

                                        4
number of individuals victimized or the sum at stake is so large

that        there    will    be     some    ‘cumulative        effect      on   interstate

commerce.’”8

       The      result      in    this    case   is    virtually      compelled     by    the

reasoning of United States v. Box.9                    In Box, this court noted that

detaining persons engaged in interstate travel created the effect

on interstate commerce necessary to sustain a conspiracy conviction

under the Hobbs Act.10                   It also held that interfering with or

facilitating narcotics trafficking was sufficient to create an

effect on           interstate     commerce,         since   drugs   are   traded    on    an

interstate market.11             Most of the defendants that paid Villafranca

and Garcia to fix their cases were caught while traveling to and

from Mexico, and occasionally to and from other states.                             Many of

the defendants were engaged in the shipment of large quantities of

drugs.        Thus, the extortion by Villafranca involved delaying or

expediting           the    movement       of    individuals         across     state     and




       8
            Id. at 100.
       9
            50 F.3d 345 (5th Cir. 1995).
       10
            Id. at 352.
       11
            Id. at 353.

                                                 5
international       lines       and   affected   commerce   in   drugs.12   The

requirement of a nexus to interstate commerce is met in this case.13



                                          III

                                           A

      Villafranca challenges the admission of the testimony of Salas

on the grounds that Salas was paid for providing information to the

government.       In United States v. Cervantes-Pacheco,14 this court,

sitting en banc, ruled that the testimony of a paid witness was not

per se inadmissible.15           We recognized, however, that admitting the

testimony of a paid informant raises serious concerns about the

fairness of a trial.             We therefore conditioned the admission of

such testimony on compliance with four rules: the government must



      12
         Although Box predates the watershed Supreme Court decision in United
States v. Lopez, 514 U.S. 549 (1995), this circuit has reaffirmed the expansive
application of the government’s commerce power in the Hobbs Act context and
related criminal law contexts. See United States v. Jennings, 195 F.3d 795, 801-
02 (5th Cir. 1999) (Hobbs Act); United States v. Meshack, 225 F.3d 556, 572-73
(5th Cir. 2000) (section 1956 money laundering); see also United States v.
Hickman, 179 F.3d 230, 231 (5th Cir. 1999) (en banc) (Higginbotham, J.,
dissenting from affirmance by equally divided court) (noting the reach of the
Hobbs Act to interstate travel and economic markets such as illegal drugs).
      13
         We do not address the government’s more questionable argument that
because state coffers were affected by the fixing of cases by Villafranca,
interstate commerce was thereby affected. Also, in fixing at least one case,
Salas negotiated a bribe over the phone with a defendant in Tennessee, and later
a receipt was sent to Tennessee by fax (presumably by Garcia).       The use of
interstate commerce facilities implicates the Commerce Clause, see, e.g., United
States v. Marek, 238 F.3d 310, 317 (5th Cir. 2001) (en banc), but is not a type
of activity listed as falling within the Hobbs Act by our circuit, see United
States v. Collins, 40 F.3d 95, 100-01 (5th Cir. 1994).
      14
           826 F.2d 310 (5th Cir. 1987) (en banc).
      15
           See id. at 315-16.

                                           6
not   deliberately       use     or   encourage   perjured   testimony;     the

prosecution must comply with Brady; the defense must be allowed to

fully explore the compensation arrangement on cross-examination;

and the district court must give specific instructions to the jury

about the credibility of paid witnesses.16                Citing Cervantes-

Pacheco, Villafranca argues that the prosecution failed to comply

with Brady and that the district court failed to give the jury

specific instructions on Salas’s credibility.

      Villafranca argues a Brady violation, claiming that although

the government disclosed the contract between Salas and the FBI

before trial, the government failed to disclose the size of the

bonus to be paid to Salas.             Brady v. Maryland17 held that “the

suppression by the prosecution of evidence favorable to an accused




      16
         Id. at 315-16. Although the opinion in Cervantes-Pacheco stated that
the district court “should” give such an instruction, id. at 316, we went to say
that “we hold that the credibility of the compensated witness . . . is for a
properly instructed jury to determine.” Id. Subsequent cases confirm that
Cervantes-Pacheco requires a specific jury instruction on the credibility of the
paid witness. See United States v. Dukes, 139 F.3d 469, 476 (5th Cir. 1998)
(“[Cervantes-Pacheco] imposed restrictions on the admissibility of [paid]
testimony, including a requirement that the district court instruct the jury
specifically on the suspect credibility of a compensated witness.”); United
States v. Kaufman, 858 F.2d 994, 1005 (5th Cir. 1988) (“The trial judge in the
instant case instructed the jury that [the witness] was being paid by the
government as we required in Cervantes-Pacheco.”); United States v. Goff, 847
F.2d 149, 161 (5th Cir. 1988) (“[T]he trial court must give the jury careful
instructions pointing out the suspect credibility of a fact witness who has been
or expects to be compensated for his testimony.”); United States v. Rizk, 833
F.2d 523, 525 (5th Cir. 1987) (“The testimony of an informant to whom the
government has promised a fee is admissible if . . . the trial court, in
instructing the jury, has pointed out the suspect credibility of a fact witness
who has been compensated for his testimony.”).
      17
           373 U.S. 83 (1963).

                                         7
upon request violates due process where the evidence is material.”18

Brady “requires that the prosecution disclose to the defense both

exculpatory      evidence    and    evidence    that   would   be    useful   for

impeachment.”19        To establish a Brady violation, Villafranca “must

show that (1) the prosecution suppressed evidence, (2) the evidence

was favorable to the defense, and (3) the evidence was material.”20

In this case, the prosecution did not suppress any evidence.                   At

trial, the testimony revealed only that Salas was likely to receive

a large bonus, but that the amount of the bonus had not yet been

determined.       All of this information, except for the ballpark

amount of the bonus, appeared in the plain language of Salas’s

contract, which was disclosed before trial.            At trial, the defense

was able to fully explore the meaning of the contract and the

likely bonus at trial.21          There was no Brady violation.

     Villafranca also argues that the district court violated the

safeguards put in place by Cervantes-Pacheco by failing to “give a

careful     instruction      to    the   jury   pointing   out      the   suspect

credibility of a fact witness who has been compensated for his




     18
          Id. at 87.
     19
          Lawrence v. Lensing, 42 F.3d 255, 257 (5th Cir. 1995).

     20
          Id.

      21
         See id. (holding that the evidence is suppressed only if it is not
revealed at or before trial).

                                         8
testimony.”22 Villafranca is correct. Salas was a paid informant,23

and therefore under Cervantes-Pacheco the district court did not

have discretion to omit an instruction cautioning the jury about

his    credibility.         The   district    court   gave   only   a   general

instruction about weighing the credibility of each witness based

on, among other things, whether the witness has an incentive to

lie.        This is not the sort of specific instruction described by

Cervantes-Pacheco.24         Failure to give specific instructions courts

reversal.

       The contract between Salas and the government exemplifies the

unjust incentives that an agreement to pay an informant can create.

The contract created the danger of perjury in three ways: First, it

deferred payment of a bonus to Salas until after he testified,

thereby creating the possibility of withholding or reducing payment

if his testimony is unfavorable or insufficient to obtain a guilty

verdict.       Second, the vague criteria for determining the amount of

       22
            Cervantes-Pacheco, 826 F.2d at 316.
       23
         Although the government argues that Salas was not a paid informant
within the meaning of Cervantes-Pacheco, Salas’s agreement with the government
is almost identical to the agreement the government struck with the informant in
Cervantes-Pacheco. In Cervantes-Pacheco, the witness’s “compensation from the
government included a per diem, expenses, and a payment at the conclusion of the
case based on the government’s evaluation of his overall performance.” See id.
at 311. The government concedes that the size of his bonus may depend on the
outcome of the prosecution. On cross-examination, FBI Agent Oscar Rodriguez
testified that Salas may be given a bonus of more than $100,000. Rodriguez
admitted that one factor that could affect the size of Salas’s bonus was the
outcome of the prosecution.
       24
         This circuit provides a pattern jury instruction for testimony of an
alleged accomplice, paid informant, immunized witness. See Fifth Circuit Pattern
Jury Instructions: Criminal § 1.14 (1997). Villafranca requested a somewhat
different instruction.

                                          9
the bonus allowed the government to consider the outcome of the

trial as a factor in determining Salas’s bonus.                   Third, the sheer

size of the possible bonus—upwards of $100,000—created an incentive

for the paid witness to ensure that he does nothing to jeopardize

the government’s willingness to deliver the bonus.                           Ideally,

contracts with paid informants would not defer so much of the

remuneration until after the witness testifies for precisely these

reasons.      And   while     Salas’s   contract        may    have    protected    the

government’s interest in a cooperative witness, the danger of

embellished testimony generated by dangling such a plump carrot

before a critical witness is why this court requires rigorous

safeguards to protect the integrity and accuracy of the jury’s

fact-finding.

     One of those safeguards, a special instruction to the jury,

was not employed in this case.          Nonetheless, on the record in this

case, we find this error harmless.                We will not conclude that an

error is harmless unless we determine that it is harmless beyond a

reasonable doubt.25         It is harmless only because Salas’s testimony

was so extensively and thoroughly corroborated by other witnesses’

testimony,     documentary      evidence,         and   tape   recordings      of   the

conversations       Salas     had   with        Villafranca.          The   government

introduced over seventy tape recordings containing conversations

among Salas, Villafranca, and the other conspirators.                            These


     25
          See Fed. R. Crim. P. 52(a); Chapman v. California, 386 U.S. 18, 24
(1968).

                                           10
recordings included statements by Villafranca himself inquiring

about bribe money and admonishing Salas to keep his activities

secret.       The    government     presented            corroborating       testimony

describing how federal agents monitored the taping of Salas’s

conversations with Villafranca to ensure that Salas could not

tamper with the tape recorder.               Ruben Garcia, as well as a co-

conspirator who made a payment to get his case fixed, testified for

the government.        The   extent    of     the    corroboration       of    Salas’s

testimony convinces us beyond a reasonable doubt that the failure

to give a special jury instruction was harmless.26



                                         B

      Villafranca also claims that the testimony of Garcia should

not have been admitted because he had entered into a plea bargain

with the government.       This contention has no merit.               The district

court gave the jury a specific charge reminding the jury that

Garcia had     pleaded    guilty   pursuant         to    an   agreement      with    the

government that could give him a reduced sentence.                     The testimony

of   a plea-bargaining       defendant       is   admissible      if   the     jury    is

properly instructed.27




      26
         At oral argument, counsel for Villafranca could not identify any aspect
of Salas’s testimony, except Salas’s statements about his personal background,
that was not corroborated.

      27
         See Cervantes-Pacheco, 826 F.3d at 316; United States v. Haese, 162 F.3d
359, 366-68 (5th Cir. 1998).

                                       11
                                         IV

      Villafranca also challenges his sentence.                 He first argues

that the PSR incorrectly applied U.S.S.G. section 2C1.1, the

Guideline for bribery and extortion, rather than section 2X1.1,

which covers attempts, conspiracies, and solicitation, when the

Guideline for the underlying substantive offense does not address

them.

      The district court did err in applying section 2C1.1 rather

than section 2X1.1.         Section 2C1.1 does not specifically include

conspiracy      to   extort,   and   thus     section   2X1.1   applies.28    In

Villafranca’s case, however, this distinction makes no difference,

and the error is harmless. As section 2X1.1(a) states, the offense

level for conspiracy is the same as the base offense level of the

substantive offense, “plus any adjustments from such guideline for

any   intended       offense   conduct    that    can   be   established     with

reasonable certainty.”29        Thus, there is no difference between the

Guidelines calculation for conspiracy to extort and extortion when

the evidence accepted by the sentencing court shows that the

conspiracy’s objectives were actually completed.30                In this case,


      28
         See U.S.S.G. § 2X1.1(c)(1) (2000) (“When an attempt, solicitation, or
conspiracy is expressly covered by another offense guideline section, apply that
guideline section.”); U.S.S.G. § 2X1.1 Application note 1 (listing offense
Guidelines that expressly include conspiracy, but not listing § 2C1.1).
      29
           U.S.S.G. § 2X1.1(a) (2000).
      30
         See U.S.S.G. § 2X1.1 Application note 2 (2000) (“[T]he only specific
offense characteristics from the guideline for the substantive offense that apply
are those that are determined to have been specifically intended or actually
occurred.”); cf. U.S.S.G. § 2X1.1(b)(2) (“If a conspiracy, decrease by 3 levels,

                                         12
the district court found that the bribes alleged by the government

were in fact completed.31           Thus, all of the adjustments applied by

the district court were proper.

      Villafranca’s second argument assigns error to the upward

adjustment of eight levels because the offense involved a payment

to   influence     an    official    holding   a   high-level   decisionmaking

position.32       He argues that since he was the official in the

decisionmaking position, he could not have paid money to himself.

This argument has no merit.            The Guideline does not require that

the defendant have paid the money to the decisionmaking official;

instead, it merely requires that the offense involve a payment to

such an official.        Villafranca’s culpability is no less because he

received, rather than made, the corrupt payment.

      Finally, Villafranca argues that the upward adjustment of four

levels for having the role of organizer or leader was error.                  He

argues     that    the    charge     against   Villafranca      precludes    the

participation of more than five individuals, which the Sentencing

Guidelines require in order to find that the defendant was an


unless the defendant or a co-conspirator completed all the acts the conspirators
believed necessary on their part for the successful completion of the substantive
offense.”).
      31
         The fact that Villafranca was convicted of conspiracy to violate the
Hobbs Act, but was acquitted for the separate counts of substantive violations
of (or attempt to violate) the Hobbs Act, does not preclude the sentencing court
from finding that all of the acts alleged in the indictment occurred. See United
States v. Branch, 91 F.3d 699, 742-43 (5th Cir. 1996).
      32
        See U.S.S.G. § 2C1.1(b)(2)(B) (2000) (“If the offense involved a payment
for the purpose of influencing an elected official or any official holding a
high-level decision-making or sensitive position, increase by 8 levels.”).

                                         13
organizer or leader.33        This is incorrect.        The indictment and the

district court’s findings at the sentencing hearing both describe

a conspiracy involving not only Villafranca and Garcia, but at

least twelve defendants with whom Villafranca and Garcia agreed to

fix cases.



                                         V

      The evidence was sufficient to establish jurisdiction and to

sustain Villafranca’s conviction under the Hobbs Act. The district

court erred in failing to give the special cautionary instruction

for   paid     informant     testimony       required   by   Cervantes-Pacheco.

However, the record establishes that this error was harmless beyond

a reasonable doubt.          And although the court erred in applying

section 2C1.1 of the Sentencing Guidelines instead of section

2X1.1, this error was harmless.               The conviction and sentence are

AFFIRMED.




      33
           See U.S.S.G. § 3B1.1(a) (2000).

                                         14